IC-ANN
    CaseINSI-NSF   Cooperative
         3:18-cr-04683-GPC   Document 75-1AmendmentT
                               Agreement,                   December 1...
                                           Filed 03/29/19l3 PageID.537      1 of I2of 2
                                                                          Page
                                                                       Page



                                             Amendment 7 to Cooperative
                                             Agreement Between NSI and
                                                  U.S. Government
                    ICAHIIT
                                 NATIONAL SCIENCE FOUNDATION
                                    4201 WILSON BOULEVARD
                                   ARLI NGTON, VI RG I N IA 22230

   Mr. David M. Graves
   Director, Business Affairs
   Network Solutions, lnc.
   505 Huntmar Park Drive
   Herndon , V422070

   DEC 3 1997

   Cooperative Agreement No. NCR -92187 42
   Amendment No. 07

   Dear Mr. Graves:

   The National Science Foundation understands that on December 1, 1997,
   or 14 days after the date this amendment is signed, whichever is later, and
   concurrent with the transfer of ten employees from Network Solutions, lnc
   to The American Registry for lnternet Numbers (ARIN) on the same date,
   Network Solutions, lnc. will transfer responsibility for the lP Number
   assignment, Autonomous System Number assignment, and lN-
   ADDR.ARPA tasks to ARIN.

   By this amendment, effective December 1, 1997, or 14 days after the date
   this amendment is signed, whichever is later, and concurrent with the
   transfer of ten employees from Network Solutions, Inc. to the American
   Registry for !nternet Numbers (ARIN), the National Science Foundation
   fully and finally relieves, releases, and discharges Network Solutions, !nc.
   from any responsibility for the IP Number assignment, Autonomous
   System Number assignment, and INADDR.ARPA tasks being performed
   under Cooperative Agreement No. NCR-9218742.




http   :   II   ar chive. icann. org/en/nsi/coopagmt-amendT-03 dec97.htm     311912019
ICANN
   CaseINSI-NSF   Cooperative
        3:18-cr-04683-GPC   Document 75-1AmendmenlT
                              Agreement,                    December 1...
                                          Filed 03/29/19| 3 PageID.538      2 of22of
                                                                          Page
                                                                       Page                           2


   Nothing in this amendment releases Network Solutions, lnc. from the
   responsibilities for the items entitled Office Space; lnternet Connectivity;
   Furniture and Equipment; Staffing; Database; Facilities; and lnitial and
   Interim Financing Operational Support described on pages 13 and 14 of
   the Year 5 Program Plan as approved by Amendment 06 to Cooperative
   Agreement No. NCR-9218742.. Network Solutions, lnc. will remain
   responsible for completion of each item, and for reporting to the National
   Science Foundation the completion of each as it occurs. '

   Except as modified by this Amendment, all other Agreement terms and
   conditions remain unchanged.

   Sincerely,

   Karen L. Sandberg
   Grants and Agreements Officer

         Comments concerning the layout, construction and functionality of this site
                      should be sent to webrneeter@lqann A-t$.

                                   Page Updated 1 0-Nov-2002
          @2002 The lnternet Corporation forAssigned Names and Numbers. All rights reserved.




http:I I archive. icann. org/en/nsi/coopagmt-amendT-03 dec97.htm                               3l19l20t9
